Title: Thomas Jefferson to Samuel Pleasants, 16 July 1812
From: Jefferson, Thomas
To: Pleasants, Samuel


          Sir Monticello July 16. 12.
          Wishing to make up a collection of the Sessions Acts of assembly for some time back, I take the liberty of p applying to you, on the presumption, that being the printer of them, you are most likely to have it in your power to make the collection. if it be known how far down mr Hening’s I wo collection will come, I would wish the collection to go back to that period. if this be not known, then I would desire it to go as far back as you can furnish them. the packet, if well wrapped in strong paper addressed to me near Milton, and committed to the stage from Richmond to Milton, will probably come safely and speedily. Accept the assurance of my respects 
          
            Th:
            Jefferson
        